Citation Nr: 1205006	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to August 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In correspondence in January 2012, prior to promulgation of a decision by the Board, the Veteran withdrew the appeal on the claim for increase for diabetes mellitus, type 2.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim for increase for diabetes mellitus, type 2, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision in September 2009, the RO denied the Veteran's claim of a rating higher than 20 percent for his service-connected diabetes mellitus, type 2, which the Veteran appealed.  






In correspondence in January 2012, prior to promulgation of a Board decision, the Veteran withdrew his appeal for increase for his service-connected diabetes mellitus, type 2.  He specifically stated that he was withdrawing all issues on appeal.

A substantive appeal may be withdrawn, in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The correspondence in January 2012 clearly evinces the Veteran's intent to withdraw his appeal on the claim for increase for his service-connected diabetes mellitus, type 2.  Accordingly, the Board does not have appellate jurisdiction over this issue and the appeal of the claim is dismissed.  38 U.S.C.A. § 7105.  


ORDER

The appeal of the claim for increase for diabetes mellitus, type 2, is dismissed.




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


